DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,220. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a device, medium, and method comprising: a memory coupled to the processor, the memory storing instructions that, when executed, configure to processor to: receive, from a client device, a fulfillment query in natural language associated with a user identifier, the fulfillment query including a partial moniker associated with an intended record; obtain defined records (personal data records)  associated with the user identifier, wherein each of the defined records is associated with a respective moniker; determine that the partial moniker is associated with at least two defined records associated with the user identifier; generate and transmit, to the .

Claims 1-3 and 5 of the instant application are similar to claim 1 of US Patent No. 
10,902,220. The moniker is similar to two defined records, which can include an intent and a parameter, which inherently includes words. The clarifying query is similar to “generating a request for subsequent input based on the response”. Conduct a transaction is similar to “transmit to a conversation agent server for the updated conversation context for setting up operations to handle the input”.
Claim 4 of the instant application is similar to claim 7 of US Patent No. 10,902,220.
Claim 6 of the instant application is similar to claim 5 of US Patent No. 10,902,220. The respective moniker includes intent (1 word: ex. travel) and parameter (1 word: ex. credit card). Therefore, a partial moniker would at least one word (travel or credit card). It is a specification of intent or the parameter (account type).  
Claim 7 of the instant application is similar to claim 2 of US Patent No. 10,902,220. A user identifier containing a data record corresponding to the user identifier could inherently be a bank account record, credit account record, investment account, or a credit loan account record. 
Claims 8-10 and 12 of the instant application are similar to claim 11 of US Patent No. 
10,902,220. The moniker (words) are associated with defined records (accounts), which can include an intent and a parameter, which inherently includes words. The clarifying 
Claim 11 of the instant application is similar to claim 17 of US Patent No. 10,902,220.
Claim 13 of the instant application is similar to claim 15 of US Patent No. 10,902,220. The respective moniker includes intent (1 word, ex business) and parameter (1 word, ex credit card). Therefore, a partial moniker would be less than 2 words. 
Claim 14 of the instant application is similar to claim 12 of US Patent No. 10,902,220. A user identifier containing a data record corresponding to the user identifier could inherently be a bank account record, credit account record, investment account, or a credit loan account record. 
Claims 15-16 of the instant application are similar to claim 20 of US Patent No. 
10,902,220. The moniker is similar to two defined records, which can include an intent and a parameter, which inherently includes words. The clarifying query is similar to “generating a request for subsequent input based on the response”. Conduct a transaction is similar to “transmit to a conversation agent server for the updated conversation context for setting up operations to handle the input”.
Claim 17 of the instant application is similar to claim 7 of US Patent No. 10,902,220.
Claims 18-19 of the instant application are similar to claim 5 of US Patent No. 10,902,220. The respective moniker includes intent (1 word) and parameter (1 word). Therefore, a partial moniker would be less than 2 words. 
Claim 20 of the instant application is similar to claim 2 of US Patent No. 10,902,220. A user identifier containing a data record corresponding to the user identifier could .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mont-Reynaud et al. (11,132,504) show a system and method for a conversational agent in response to fulfillment of a query. Hakkani-Tur et al. (9,607,046) show query dialogs that include clarifying features.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 4, 2022